Citation Nr: 1205463	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1979.  For his service, he initially received an "other than honorable" discharge.  The discharge was later upgraded to an honorable discharge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In May 2009, the Board remanded the matter for additional development.  

In September 2010, the Board again remanded this matter for additional development.  Following substantial completion of the requested development, the RO issued a supplemental statement of the case and returned the case to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran has a pre-service history of IV drug use and intra-nasal cocaine use.  

2.   Hepatitis C is due to risk factors which occurred prior to the Veteran's entrance onto active duty service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a November 2006 letter issued prior to the adjudication of the claim, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  In addition, the letter identified the risk factors that are associated with the development of hepatitis C and asked the Veteran to identify any pertinent risk factors.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, a January 2008 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA and private outpatient treatment records have been obtained.  Social Security Administration disability determination records were associated with the claims folder.  He has not identified other existing relevant evidence that is not associated with the claims folder.  As noted, he also was afforded the opportunity to set forth his contentions during the hearing.   

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent an initial VA examination in October 2007 and March 2010.  A VA examination opinion addendum was provided in October 2010.  The Board's concerns with the October 2007 VA examination were addressed in its May 2009 and September 2010 Remand directives.  The March 2010 VA examination report reflects review of the Veteran's claims folder,  consideration of his history and of his current complaints, appropriate examination findings and diagnoses and an opinion consistent with the evidence of record.  The Board therefore concludes that the examination is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011). 

Finally, there has been substantial compliance with the Board's Remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  Additional Social Security disability determination records were obtained.  In addition, the Veteran underwent a VA examination that included opinions as to whether the Veteran had hepatitis C in service and as to the most likely etiology of current hepatitis C.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board notes that 38 C.F.R. § 3.309(a) includes cirrhosis of the liver, although hepatitis, including hepatitis C, is not separately listed in this section.  

The Veteran contends that hepatitis C was incurred during service as a result of receiving air gun inoculations.  (See Transcript at 6.)  During the hearing, he also acknowledged that he had two other risk factors for contracting hepatitis C, namely, intra-nasal cocaine use and tattoos.  He stated that both occurred prior to entry onto active duty service.  (Transcript at 14, 24.)  

Two DA Form 4465s, ADAPCP Military Client Intake and Follow-Up Records note a possible other pre-service risk factor for hepatitis C.  Namely, an August 1976 Form 4465, prepared in connection with treatment for cannabis abuse, notes a history of opiate, cocaine, barbiturates, and methaqualone use.  The report notes that the drugs were used more than 6 months ago.  It notes that opiates, cocaine, and methaqualone were used daily.  It reports that barbiturates were used 2-3 times a month.  Significantly, it notes that the drugs were taken "by needle."  

A second DA Form 4465, dated in August 1978 indicates that only cocaine was taken "by needle."  It also indicates a less frequent usage pattern for opiates, barbiturates, and methaqualone.  

Service immunization records do not document any adverse reactions to immunizations.  

In January 1978, the Veteran was seen for treatment with complaints of joint pain, malaise and headaches.  His skin was yellow and his urine was dark.  The assessment was questionable hepatitis.  Another January 1978 record notes that the Veteran was isolated and treated for hepatitis.  His condition improved in February 1978.  A February 1978 treatment record noted that "HAA +".  An April 1979 treatment record also noted "HAA+" [indicating hepatitis associated antigen].  However, a laboratory report dated in April 1978 noted that HAA was "nonreactive."  

VA records note that the Veteran was hospitalized in 1985 for treatment of cocaine addiction.  

In July 2000, a liver biopsy revealed hepatitis C.  

SSA records document that the Veteran is disabled due to several disabilities including a mood disorder and a low back disability.  They also note disability due to hepatitis C.  They do not, however, indicate the etiology of the disability.  

In a November 2006 VA letter, the Veteran was notified of the risk factors for hepatitis C infections, including "intravenous drug use or intranasal cocaine use."

In a December 2006 response the Veteran indicated that he had no risk factors.  He reported that he had no blood transfusions, hemodialysis or other exposure.  He did have tattoos but believed they were given with clean needles.  

During an October 2007 VA examination, the Veteran denied any intravenous (IV) drug use but admitted to intra-nasal cocaine use in the 1970's.  The examiner noted that the Veteran's risk factors for hepatitis C were past alcohol use and abuse, a tattoo received in 1974 or 1975, intra-nasal cocaine use in the 1970's and no high risk sexual activity, although he had been married three times.  

In a November 2007 addendum, the VA examiner noted that the Veteran had hepatitis in the service "while many other members had it."  He opined that the Veteran had hepatitis A in service and that the current hepatitis C was not related to service.  

In a December 2007 letter, Dr. M. G. C. clarified that if the Veteran was diagnosed with non-A, non-B hepatitis in service, then this would likely be the same infection he has today.  The physician also noted that the Veteran had "no other high risk exposures."  

A November 2008 letter by Dr. M. G. C. indicates that the physician reviewed the Veteran's service treatment records.  The physician noted that even though there was a reference to the Veteran being hepatitis A positive during service, the lab results showed him to be hepatitis A negative.  The physician concludes that the Veteran had non-A, non-B hepatitis in service, which at this time, we call hepatitis C.  Thus, the physician concludes that hepatitis C was acquired in the military.  

A VA examiner in March 2010 reviewed the service treatment records and concluded that the Veteran had "an acute hepatitis in service that was not Hepatitis A based on review of lab tests."  The examiner also opined that he was unable to determine if the Veteran had hepatitis C without resorting to speculation, noting only that hepatitis C is generally asymptomatic.  He further opined that it was unlikely due to air gun inoculations as the association has "never been proven."  The examiner noted that 30 percent of hepatitis C cases have no known cause.  In addition, the Veteran had a history of tattoos and intra-nasal cocaine use prior to service.  

In an October 2010 addendum, the VA examiner stated that the type of hepatitis in service was unclear; however, the DA Form 4465 clearly showed IV drug use prior to service.  IV drug use was the number one cause of hepatitis C.  

The Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claim for service connection for hepatitis C.  In this respect, the Board initially notes that the evidence is essentially in equipoise on the question of whether hepatitis treated in service was hepatitis C.  The Board acknowledges that testing for hepatitis C did not begin until years after the Veteran's active duty service.  The Board further acknowledges the medical opinion from Dr. M. G. C. stating that non-A, non-B hepatitis was indicative of hepatitis C.  Hence, the Board finds that the Veteran did have hepatitis C in service and that he currently has residuals of hepatitis C.  

The Board further finds, however, that while the Veteran was treated for hepatitis in service, the most likely etiology is his pre-service abuse of drugs.  Here, the Board finds that the service records documenting the Veteran's pre-service IV drug use to be highly probative evidence.  The records were prepared in the course of treatment for cannabis abuse.  Moreover, they are credible because they contain highly detailed descriptions of the Veteran's drug use type, frequency, and method of drug ingestion.  Moreover, the Board notes that lay statements made when medical treatment was being rendered may be afforded greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board acknowledges that the two records, prepared several months apart, are not entirely consistent in terms of type, frequency, and method of drug ingestion.  Nevertheless, they appear to be based on the Veteran's contemporaneous reports of past history, and even despite the inconsistencies, both reveal a pre-service IV drug problem.  

The Board has considered the Veteran's statements that he did not use IV drugs.  However, the Veteran's statements denying such use were made in the course of pursuing his claim for benefits and the Veteran had a self interest in pecuniary gain.  The lack of any pertinent statements made for many years after the Veteran's discharge causes the Board to question the credibility of the more recent statement indicating no IV drug use.  

Moreover, the Board finds the October 2010 VA examination opinion to be persuasive.  The opinion linking the Veteran's drug use to the development of hepatitis C was based on a review of the Veteran's claims file.  Moreover, the examiner provided a table showing the most likely risk factors for hepatitis C.  This constitutes evidence that the opinion was based on reliable medical principles.  

The Board has considered the opinion from Dr. M. G. C. indicating that hepatitis C was acquired in the military.  While Dr. M. G. C.'s opinion distinguishing the medical and laboratory results during service is helpful, the physician does not attribute the hepatitis C to a known risk factor.  For instance, he does not address the Veteran's contention that hepatitis C is the result of exposure to contaminated air gun or the VA examiner's opinion that hepatitis C is due to drug use.  Rather, he indicates that the Veteran had no other high risk exposures.  This failure to review the service records which showed risk factors for hepatitis C reveals that the examination opinion was based on an incomplete understanding of the Veteran's history.  As such, the opinion is afforded only limited probative weight.  

Assuming that the Veteran was inoculated with air guns, as alleged, there remains no probative evidence that the air gun was contaminated with hepatitis C.  The service treatment records do not describe how the inoculations were administered nor do they document any adverse affects to immunizations received during active duty service.  In addition, while the Board acknowledges that inoculation with an air gun could result in hepatitis C, there is no competent medical evidence linking the Veteran's hepatitis C to an air gun inoculation in service.  See generally, VBA Fast Letter 04-13 (June 29, 2004)(indicating that despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible.)

To the extent the Veteran has expressed the opinion that hepatitis C is related to air gun injections in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  Here the question of the relationship between hepatitis C and air gun injection in service is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hepatitis C based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


